  Case 1:20-cv-00476-PLM-RSK ECF No. 10 filed 06/19/20 PageID.7 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARCO ANTONIO GARCIA,                            )
                     Plaintiff,                  )
                                                 )      No. 1:20-cv-476
-v-                                              )
                                                 )      Honorable Paul L. Maloney
UNKNOWN PARTY,                                   )
                            Defendant.           )
                                                 )

                                       JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendant and

against Plaintiff.



Date: June 19, 2020                                          /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge
